Murray, Chief Justice,
delivered the opinion of the court. Heydenfeldt, Justice, concurred.
This action was brought for an account of partnership property, to restrain the defendant from further interfering or controlling it, and for the appointment of a receiver to take possession of all the assets of the concern.
The bill alleges waste, and improper application of moneys of the firm, &c.
■ It appears from the record, that the defendant, and one Henry William soil, had been engaged for some three years in various speculations and business; and on the dissolution of the partnership, it was agreed in writing, that Monroe should settle all the accounts, and wind up the business of the firm. Williamson afterwards sold out his interest to one Stone, who conveyed to the present plaintiff on the 8th day of May, 1853.
Twelve days after the execution of this conveyance, the plaintiff, becoming dissatisfied, both with the honesty of his partner, and the character of his purchase, commences his action to take the property from the custody of the defendant, and to ascertain the nature and quantity of his interest.
*386The allegations of the bill are general in their nature, so much so, that the defendant could hardly be indicted if his answer were false, and the equities are fully denied by the answer. The defendant denies that he has been guilty of any waste or improper expenditure, or appropriation of the partnership property.
The plaintiff is certainly entitled to an account, but the record shows no case which would justify the withdrawal of the property from the hands of one intimately acquainted with all the affairs of the concern, and placing it in the hands of another, who may not be equally competent to manage the business, particularly as such transactions are always attended with enormous expense and vexatious delays. The injunction is dissolved, and the cause remanded.